Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Day 2019/0183293 in view of Eisenberg 2004/0060107, Paz 2006/0260041 and Lee et al. 2019/0159633. Day discloses: A bathing chair assembly (100) being configured to spray water on a user for bathing while the user is seated (via 130 or 150 as shown in figure 1), said assembly comprising:
a chair (110) being positionable in a shower (5) for having a user being seated in the shower (as shown in figure 1), said chair having a seat (113), a foot rest (116), a back rest (114) and a pair of arm rests (115), said seat, said foot rest, said back rest and each of said arm rests being foraminous (via 130 on 114 and 116 as shown in figure 1 and disclosed in paragraphs 27 and 31) wherein each of said foot rest and said back rest are configured to pass water therethrough for bathing;
an array of conduits, said array of conduits being integrated into said chair, said array of conduits being in fluid communication with said seat, said back rest, each of arm rests and said foot rest (as is the tubing, i.e. conduits as claimed, situated within the chair 110 as disclosed on the last two sentences of paragraph 31);
a hose (as disclosed on the last sentence of paragraph 29) being fluidly coupled to said array of conduits, said hose being fluid attachable to a shower head in the shower for receiving water therefrom (as is the head connector 152 that couples to the water supply) wherein said array of conduits is 
a pump (as disclosed on the last sentence of paragraph 32) being coupled to said chair, 
a generic soap supply means being coupled to said chair wherein said soap supply means is configured to contain a fluid soap, said soap supply means being in fluid communication with said array of conduits for releasing the fluid soap into said array of conduits wherein said chair is configured to release a mixture of the fluid soap and the water for bathing (as disclosed on paragraphs 27 and 31);
substantially as claimed but does not disclose said seat and each of said arm rests being foraminous wherein said seat and said arm rests are configured to pass water therethrough for bathing; said pump being in fluid communication with said hose wherein said pump is configured to increase the pressure of the water being sprayed outwardly from said chair; or the generic soap supply means to be a reservoir.
Regarding the pump and the soap reservoir: Lizama teaches another chair (as shown in figure 1) being positionable in a shower (as disclosed on column 1, lines 44-47, and column 1, lines 6-12) for having a user being seated in the shower having pump which is configured to increase the pressure of the water being sprayed outwardly from said chair (as disclosed on column 2, lines 59-67) and a soap reservoir (2B, 2F and 2G as disclosed on column 4, lines 36-47) for the purpose of to boosting water pressure if the incoming municipal water supply pressure is insufficient and to improve cleansing of a user by injecting soap into the water supply. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the bathing chair Day with a pump and soap reservoir as, for example, taught by Lizama in order to boost water pressure if the incoming municipal water supply pressure is insufficient and to improve cleansing of a user by injecting soap into the water supply.

Regarding the foraminous seat: Paz teaches another chair (10) being positionable in a shower (70) for having a user being seated in the shower having a foraminous seat (12) with water inlet nozzles (30 as taught on paragraph 20, lines 5-8), for the purpose of cleaning a user’s groin. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the bathing chair Day with a foraminous seat as, for example, taught by Paz in order to clean a user’s groin.
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eisenberg, Muller and Homan teach other bathing chairs with foraminous seat, back and foot sections. Yoshida and Gellmann teach other related bathing chairs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754